DETAILED ACTION
This Detailed Action is a response to Applicant’s Amendment and Response to Office Action filed on or about 18 May 2020. 
The current application was filed on or about 26 July, 2018. 
The current application incorporates by reference LeCrone (US 9,645,766 B1).  It should be noted that LeCrone is available as prior art.  The patent date of LeCrone is 9 May, 2017.  The filing date of the present application is 26 July, 2018.  Because there is more than one year between the filing date of LeCrone and the current application, LeCrone is available as prior art for all that it teaches. 
Claims 1-20 are rejected. 
Any objection or rejection not maintained in this Detailed Action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant uses the term out of band (OOB) storage command within the context of storage devices.  Giving the term “out of band storage command” its broadest reasonable interpretation, the scope of an out of band command is broad.  Out of band commanding stems from the concept of out of band signaling where different frequencies are used to carry control information and voice or data transfer1.  Similar concepts are used in out of band management 2.  Finally, out of band data is a concept that identifies streams of data where data can be transferred through a stream that is independent from the main in band data stream3.  A command that falls within any of these concept is sufficient prior art to reject Applicant’s claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeCrone (US 9,645,766 B1 referred hereinafter as LeCrone 766).
In regards to Claim 1, LeCrone 766 discloses a method of transferring data between a first storage device coupled to a host computing system and a second storage device coupled to the first storage device (LeCrone 766 [Fig. 1] teaches a host coupled to a local , comprising: 
the first storage device receiving a command from the host computing system (LeCrone 766 [Col 4 Lines 56-65] teaches the host issuing read and write commands to the local storage device via a host adapter.); 
the first storage device determining if the command includes metadata for transferring data between the first storage device and an out-of-band (OOB) storage device (LeCrone 766 [Col. 8 Lines 45-48, Col. 9 Lines 5-21; Fig. 1, Fig. 3] teaches a linked-list stored in the cache memory of the local storage device that includes metadata for transferring data between the first storage device and the remote or out of band storage device.  The linked list uses a sequence number scheme to determine how writes to the local storage or remote storage are to be handled.  LeCrone 766 [Col. 9 Lines 5-13].  For example, when the sequence number (N) is even, writes from the host are handled by the local storage using a first linked list and a second linked list corresponds to data being transmitted from the local storage device to the remote storage device.  The sequence number is included within a data field associated with a write command. LeCrone 766 [Col. 7 Lines 25-29].); and 
if the command includes metadata for transferring data between the first storage device and the OOB storage device (LeCrone 766 [Col. 11 Lines 6-8] teaches determining whether a sequence number in a command field is N or N-1.  A sequence number corresponding to N-1 is deemed “inactive,” associated with linked list 76, and commands the transmission of data from the local storage device to the remote storage , the first storage device sending a command to the second storage device to cause the second storage device to transfer data directly between the first storage device and the second storage device independent of the host computing system (LeCrone 766 [Col. 1 Lines 60-67, Col. 2 Line 1] teaches the movement of data between the local storage device and the remote storage device occurs without the host.  This bypass transfer of data between the local and remote storage devices is facilitated by executable code that transfers data directly between the local and remote storage devices.  LeCrone 766 [Col. 2 Lines 15-21].).  
In regards to Claim 2, LeCrone 766 discloses a method, according to claim 1, further comprising: the first storage device emulating a host computing system in connection with communicating with the second storage device (LeCrone 766 [Col. 1 Lines 60-67] teaches the local storage device emulating the host by taking over the host functions from the host.).  
In regards to Claim 3, LeCrone 766 discloses a method, according to claim 1, wherein the second storage device is a tape emulation unit (LeCrone 766 [Col. 2 Lines 32-45] teaches a tape emulation unit connected to a second storage device.).  
In regards to Claim 6, LeCrone 766 discloses a method, according to claim 1, wherein the data is transformed while the data is being transferred between the first storage device and the second storage device (While data is being transferred, LeCrone 766 [Col. 11 Lines 48-52, Col. 11 Lines 63-67, Col. 12 Lines 1-4, Col. 12 Lines 7-11] the data is transformed by removing entries from the inactive list, error checking the data, and setting flag bits.).  
In regards to Claim 7, LeCrone 766 discloses a method, according to claim 1, wherein the host computing system expects a return value from the second storage device following sending the command to the second storage device (LeCrone 766 [Col. 12, Lines 16-18] .  
In regards to Claim 8, LeCrone 766 discloses a method, according to claim 7, wherein the first storage device holds the return value from the second storage device (LeCrone 766 [Col. 36 Lines 63-67, Col. 37 Lines 1-5] teaches recovering from a failover event by transferring data from a second storage device to a first storage device.  Therefore, when the host sends a command to the first storage device after a failover event, the return value is retrieved from the second storage device and held by the first.).  
In regards to Claim 9, LeCrone 766 discloses a method, according to claim 8, wherein the host computing system requests the return value from the first storage device (LeCrone 766 [Col. 29 Lines 8-19] teaches the host expecting a return value from the local storage device in response to a query from the host to the local storage device.).  
In regards to Claim 10, LeCrone 766 discloses a method, according to claim 1, wherein the host computing system is coupled to the second storage device (LeCrone 766 [Col. 4 Lines 54-67, Col. 5 Lines 1-17; Fig. 1] teaches the host, local storage device, and remoted storage device are coupled together via adapters and a communication link.).  
In regards to Claim 11, LeCrone 766 discloses a non-transitory computer readable medium containing software that transfers data between a first storage device coupled to a host computing system and a second storage device coupled to the first storage device (LeCrone 766 [Col. 40 Lines 63-67, Col. 41 Lines 1-15] teaches a software implementation of its invention having executable code.), the software comprising: 
executable code that receives a command from the host computing system (LeCrone 766 [Col 4 Lines 56-65] teaches the host issuing read and write commands to the local storage device via a host adapter.); executable code that determines if the command includes metadata for transferring data between the first storage device and an out-of-band (OOB) storage device (LeCrone 766 [Col. 8 Lines 45-48, Col. 9 Lines 5-21; Fig. 1, Fig. 3] teaches a linked-list stored in the cache memory of the local storage device that includes metadata for transferring data between the first storage device and the remote or out of band storage device.  The linked list uses a sequence number scheme to determine how writes to the local storage or remote storage are to be handled.  LeCrone 766 [Col. 9 Lines 5-13].  For example, when the sequence number (N) is even, writes from the host are handled by the local storage using a first linked list and a second linked list corresponds to data being transmitted from the local storage device to the remote storage device.  The sequence number is included within a data field associated with a write command. LeCrone 766 [Col. 7 Lines 25-29].); and 
executable code that sends a command to the second storage device to cause the second storage device to transfer data directly between the first storage device and the second storage device independent of the host computing system (LeCrone 766 [Col. 1 Lines 60-67, Col. 2 Line 1] teaches the movement of data between the local storage device and the remote storage device occurs without the host.  This bypass transfer of data between the local and remote storage devices is facilitated by executable code that transfers data directly between the local and remote storage devices.  LeCrone 766 [Col. 2 Lines 15-21].) if the command includes metadata for transferring data the first storage device and the OOB storage device (LeCrone 766 [Col. 11 Lines 6-8] teaches determining whether a sequence number in a command field is N or N-1.  A sequence number corresponding to N-1 is deemed “inactive,” .
In regards to Claim 12, LeCrone 766 discloses a non-transitory computer readable medium, according to claim 11, the software further comprising: executable code that emulates a host computing system in connection with communicating with the second storage device (LeCrone 766 [Col. 1 Lines 60-67] teaches the local storage device emulating the host by taking over the host functions from the host.).  
In regards to Claim 13, LeCrone 766 discloses a non-transitory computer readable medium, according to claim 11, wherein the second storage device is a tape emulation unit (LeCrone 766 [Col. 2 Lines 32-45] teaches a tape emulation unit connected to a second storage device.).  
In regards to Claim 16, LeCrone 766 discloses a non-transitory computer readable medium, according to claim 11, wherein the data is transformed while the data is being transferred between the first storage device and the second storage device (While data is being transferred, LeCrone 766 [Col. 11 Lines 48-52, Col. 11 Lines 63-67, Col. 12 Lines 1-4, Col. 12 Lines 7-11] the data is transformed by removing entries from the inactive list, error checking the data, and setting flag bits.).  
In regards to Claim 17, LeCrone 766 discloses a non-transitory computer readable medium, according to claim 11, wherein the host computing system expects a return value from the second storage device following sending the command to the second storage device (LeCrone 766 [Col. 12, Lines 16-18] teaches the transmission of an acknowledgement that the data is received from the remote device.  LeCrone 766 [Col. 6 Lines 20-25] teaches the local storage device has the moniker “R1” while the remote storage device has the moniker “R2.”).  
In regards to Claim 18, LeCrone 766 discloses a non-transitory computer readable medium, according to claim 17, wherein the first storage device holds the return value from the second storage device (LeCrone 766  [Col. 36 Lines 63-67, Col. 37 Lines 1-5] teaches recovering from a failover event by transferring data from a second storage device to a first storage device.  Therefore, when the host sends a command to the first storage device after a failover event, the return value is retrieved from the second storage device and held by the first.).   
In regards to Claim 19, LeCrone 766 discloses a non-transitory computer readable medium, according to claim 18, wherein the host computing system requests the return value from the first storage device (LeCrone 766 [Col. 29 Lines 8-19] teaches the host expecting a return value from the local storage device in response to a query from the host to the local storage device.).  
In regards to Claim 20, LeCrone 766 discloses a non-transitory computer readable medium, according to claim 11, wherein the host computing system is coupled to the second storage device (LeCrone 766 [Col. 4 Lines 54-67, Col. 5 Lines 1-17; Fig. 1] teaches the host, local storage device, and remoted storage device are coupled together via adapters and a communication link.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LeCrone as applied to Claims 3 and 13 above, and further in view of Barr (Barr, Jeff. Create a Virtual Tape Library Using the AWS Storage Gateway. AWS News Blog (05 November 2013). https://aws.amazon.com/blogs/aws/create-a-virtual-tape-library-using-the-aws-storage-gateway/). 
In regards to Claim 4 the combination of LeCrone discloses a method, according to claim 3. 
The combination of LeCrone 766 does not teach wherein the data is stored on the second storage device using a virtual tape format
Barr discloses, wherein the data is stored on the second storage device using a virtual tape format (Barr [Pgs 1-3] teaches AWS format storing data on a second storage device.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of the combination LeCrone and Barr to include the AWS virtual tape format taught by Barr into LeCrone’s storage format. All the elements as disclosed were known at the time of the effective filing date of the invention and the combination would result in a reasonable expectation of successful operation. The combination of LeCrone and Barr are carried out on a computer or processor and are within the field of memory systems and data retrieval. The motivation to combine LeCrone with Barr is to offload data storage resources to a commercial data storage company like Amazon Web Services (AWS).
In regards to Claim 14 the combination of LeCrone, and Barr discloses a non-transitory computer readable medium, according to claim 13, wherein the data is stored on the second storage device using a virtual tape format (Barr [Pgs 1-3] teaches AWS format storing data on a second storage device.).  
In regards to Claim 14, the motivation to combine LeCrone, and Barr is the same as that for Claim 4. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LeCrone 766 as applied to Claim 3 above, and further in view of Gonzalez (US 7,698,532 B1). 
In regards to Claim 5, LeCrone 766 discloses a method, according to claim 3.
The combination of LeCrone 766 does not teach wherein metadata for transferring data between the first storage device and the OOB storage devices causes the execution of at least one of: a mounting tape command, an exchanging data with tape command, a media changer command, and a receiving media changer information command.
Gonzalez discloses, wherein metadata for transferring data between the first storage device and the OOB storage devices causes the execution of at least one of: a mounting tape command (Gonzalez [Col. 4 Lines 47-48] teaches a CreateVirtualTape functionality.), an exchanging data with tape command (Gonzalez [Col. 4 Lines 54-57] teaches a GetVirtualLoaderInformation functionality that allows the application to retrieve known information.), a media changer command (Gonzalez [Col. 4 Lines 52-53] teaches a MoveVirtualTapes functionality that allows tapes to be imported into an existing folder.), and a receiving media changer information command (Gonzalez [Col. 4 Lines 42-46] teaches a CreateVirtualLoader functionality that provides information such as a path to storage volumes, tape capacity, and tape names.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of LeCrone and Gonzalez to include the commands taught by Gonzalez into the command structure of LeCrone. All the elements as disclosed were known at the time of the effective filing date of the invention and the combination would result in a reasonable expectation of successful operation. The combination of LeCrone and Gonzalez are carried out on a computer or processor and are within the field of memory systems and data retrieval. The motivation to combine LeCrone with Gonzalez is to utilize cost effective data storage afforded by tape and to increase the capacity, reliability, and speed for storing and protecting data.  Gonzalez [Col. 2 Lines 4-10].  Additionally, permitting the emulation of tape storage permits a user to avoid limitations imposed by tape drives reliance on 
In regards to Claim 15 the combination of LeCrone, and Gonzalez discloses a non-transitory computer readable medium, according to claim 13, wherein wherein metadata for transferring data between the first storage device and the OOB storage devices causes the execution of at least one of: a mounting tape command (Gonzalez [Col. 4 Lines 47-48] teaches a CreateVirtualTape functionality.), an exchanging data with tape command (Gonzalez [Col. 4 Lines 54-57] teaches a GetVirtualLoaderInformation functionality that allows the application to retrieve known information.), a media changer command (Gonzalez [Col. 4 Lines 52-53] teaches a MoveVirtualTapes functionality that allows tapes to be imported into an existing folder.), and a receiving media changer information command (Gonzalez [Col. 4 Lines 42-46] teaches a CreateVirtualLoader functionality that provides information such as a path to storage volumes, tape capacity, and tape names.).  
In regards to Claim 15, the motivation to combine LeCrone, and Gonzalez is the same as that for Claim 5.
Response to Arguments
Applicant argues the amendments to Claims 1 and 11 are sufficient to overcome the examiner’s 35 U.S.C. 103 rejection.  Applicant’s arguments are persuasive.  However, a new rejection is made, responsive to Applicant’s amendments, in light of LeCrone 766.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  With regards to Claims 5 and 15, Applicant admits that the claimed elements are conventional tape operations well known in the art.  See Specification [Pg. 8 Lines 8-11].  Because Applicant admits that the claimed elements are conventional it is axiomatic that Applicant’s specification may be relied upon to teach those elements.
Additionally, Danielson et al (US 5,764,886 hereinafter referred to as Danielson) discloses teachings relevant to out-of-band and in-band commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        

/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Microsoft Computer Dictionary 5th Edition. Microsoft Press (2002). Pg. 382.
        2 Wikipedia, 2020, “Out of Band Management.”  Retrieved from https://en.wikipedia.org/wiki/Out-of-band_management#:~:text=In%20systems%20management%2C%20out%2Dof,apply%20it%20to%20network%20resources.. 
        3 Wikipedia, 2020, “Out-of-band Data.” Retrieved from https://en.wikipedia.org/wiki/Out-of-band_data